Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00909-CV

                               REFUND ADVISORY CORP.,
                                      Appellant

                                               v.

 Albert URESTI, in his Official Capacity as Bexar County Tax Assessor-Collector, and Bexar
                                          County,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI08726
                          Honorable David Peeples, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss this
appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a). The parties
shall bear their own appellate costs. See id. 42.1(d).

       SIGNED July 3, 2019.


                                                _________________________________
                                                Irene Rios, Justice